DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikawa et al1 (“Yoshikawa”).
Regarding claim 1, Yoshikawa teaches an image processing apparatus comprising (note the “image processing apparatus” is considered to be comprised of such units below which perform image processing as recited; see Yoshikawa, paragraphs 0044-0048 and figure 1 teaching video processing device 102 comprised of elements functioning as an image processing apparatus and structure functioning to achieve the functions as explained in more detail below and in view of paragraphs 0112-0121 teaching special purpose programmed components or hardware to perform the described functions): 

one or more processors; and
one or more memories storing instructions that, when executed by the one or more processors, cause the image processing apparatus to perform operations comprising (see Yoshikawa, paragraphs 0042-0048 teaching an apparatus as in figure 1 with a processors such as “video processing device” and where the aspects of the system described may be performed by “any combination of a system, a method, an integrated circuit, a computer program, and a recording medium” such that it is understood Yoshikawa teaches a similar embodiment of implementation using a processor and memory combination):
receiving an input based on a user operation for determining a movement path of a virtual viewpoint (see Yoshikawa, paragraphs 0065-0066 teaching “camerawork generation unit 123 uses information and auxiliary information on target scene 153 output from analyzer 122 to generate one or more cameraworks 154 automatically” and “[i]n addition, to the above kinds of information, camerawork generation unit 123 may use information that is manually input to generate camerawork 154” such that manual input to generate camerawork is received from a user along with the other information such that a movement path of a virtual viewpoint is determined as “camerawork” refers to a virtual viewpoint moving as a virtual camera along some path as in paragraph 0024 teaching “[t]o generate a free-viewpoint video, it is necessary to determine a camerawork that represents temporal changes in position and orientation of the virtual camera”; see also, paragraphs 0071-00 teaching “to generate camerawork check video 155 (S115)” and to interact with the camerawork check video in the “camerawork display field 201” where “three-dimensional model 152 and a camera path that is a path of camerawork 154 are displayed” where a user operation for determining a movement path of a virtual viewpoint is received as user input as for example “when an editor operates slide bar 204, a virtual camera moves on a camera path, and camerawork check video 155 corresponding to an operated time point is displayed in camerawork check video display field 203” which allows “the editor to modify camerawork 154 generated by camerawork generation unit 123 according to a preference of the editor” where the “position and orientation of the camera and the camera parameters can be edited by an editor” which “enables the editor to modify camerawork 154 generated by camerawork generation unit 123 according to a preference of the editor” and where these inputs such as “results of the selection, details of the modification, and proposition that are made by an editor” are ”used, for example, in machine learning as references relating to generation of a camera path or camerawork 154” );
generating a virtual viewpoint image corresponding to a virtual viewpoint based on images captured from a plurality of viewpoints (see Yoshikawa, paragraphs 0052-0054 and figures 2-3 where the device 102 through a rendering unit “generates free-viewpoint video” for display where such a free-viewpoint video is comprised of a virtual viewpoint into a generated 3D model created from a “plurality of image capturing devices” at “multiple viewpoints” and where a generated virtual viewpoint image is any image such as those actually rendered and provided at any time as in figure 5 and as described in paragraphs 0066-0080 where the preview image for example shows a virtual viewpoint image in the “camerawork check video” which shows virtual viewpoints corresponding to movement of the virtual camera on the virtual camera path; see also paragraphs 0061-0080 and figure 5 for example where a virtual viewpoint image can be seen and is based on for example “a type of a scene indicated by the auxiliary information and a status of a subject”)  and the input (see Yoshikawa, supra, where as explained above in paragraphs 0066-0080 the “camerawork check video” shows the results of camera parameters selected and input by the user “editor” such that the virtual viewpoint is based on the input from the editor);
outputting assisting information for assisting the input based on (i) viewpoint information, which represents a movement path of a virtual viewpoint having been generated, specified based on the generated virtual viewpoint image (see Yoshikawa, paragraphs 0066-0080 and figure 5 showing “assisting information for assisting the input” as the “camerawork display field 201” which outputs assisting information for assisting the input in the form of “camera information display field 202, camerawork check video display field 203, slide bar 204, evaluation display field 205, and upload button 206” as these assist the user in editing and selecting a camerawork based on a camerawork check video created which is viewpoint information which represents a movement path of a virtual viewpoint having been generated, specified based on the generated virtual viewpoint image as for example this camerawork check video shows the movement path of the virtual camera viewpoint which is based on the virtual viewpoint image generated of the target scene/subject and thus the assisting information showing the preview of the generated virtual viewpoint image from some point in the virtual camera path is based on viewpoint information such as the location of the viewpoint in relation to the subject as the camera moves, along with camera position and parameters relating to the chosen movement path also being viewpoint information as they relate to the viewpoint of whatever subject/target is being captured/generated; 
see also, Yoshikawa, supra, teaching “camerawork generation unit 123 generates camerawork 154 automatically according to a type of a scene indicated by the auxiliary information and a status of a subject” and “[for] example, camerawork generation unit 123 determines the position and orientation of the virtual camera such that an object of a predetermined type associated with the target scene is included in free-viewpoint video 156” such that “camerawork generation unit 123 sets the position and orientation of the camera according to what the scene means” where according to paragraphs 0059-0066 this “auxiliary information refers here to information obtained through image recognition, which is recognition result information to be necessary in generation of a camerawork” and is “information indicating a type and a position of an object, person, or the like in a video, information indicating whether a current scene is a predetermined, specific scene, or information indicating a type of the current scene” and the analyzer “performs image recognition or the like to detect a highlight scene such as a goal scene” such that when the camerawork paths are shown as in figure 5 in the assisting information assisting the input of the user to determine the movement path of a virtual viewpoint is based on viewpoint information, which represents a movement path of a virtual viewpoint having been generated, specified based on the generated virtual viewpoint image, as this viewpoint information determines the generated virtual viewpoint images shown to the user along the movement path which would specify the generated virtual viewpoint image is one which should include certain features searched for in images such as a “goal” or “person” or “highlight scene” or “a distinctive pose” or “a ball” such that the assisting information showing available recommended camera paths is based on the viewpoint information needing to include such features which are searched for) and (ii) an evaluation related to the movement path of the virtual viewpoint represented by the viewpoint information (see Yoshikawa, paragraphs 0072-0080 and figure 5 teaching “one camera path displayed or a plurality of candidates for a camera path displayed” where “colors and line types may be applied to the plurality of camera paths to represent information such as recommendation levels of the respective camera paths” and “recommendation levels each indicate a degree of match between the recommendation level and a preference of a user or a degree of viewing frequency” such that “[d]isplaying the plurality of camera paths can provide choices to a user (viewer) or an editor” meaning that the assisting information in “201” is based on an evaluation value in the form of the “recommendation levels” shown which reflect evaluations of the camerawork through for example a “field that allows an editor to input an evaluation value of camerawork 154” and also allows for the feature that an “editor selects some of a plurality of cameraworks 154, and evaluation values of some cameraworks 154 are then calculated according to a result of the selection or the like”; additionally note that in Yoshikawa, supra, the assisting information in “201” is based on an evaluation value noted above as the “evaluation value may be used for the machine learning” which as noted in paragraph 0110 the evaluation values are “used as, for example, learning data for automatic generation of camerawork 154 by machine learning or the like” such that this means those with higher evaluation values would be learned as being more desirable types of camerawork and the candidate cameraworks noted above would then be outputted assisting information based on an evaluation value as the generated candidate cameraworks are based on being generated automatically using machine learning to generate preferential and highly evaluated cameraworks (virtual viewpoint movement along a path)).

; 
.
Regarding claim 2, Yoshikawa teaches all that is required as applied to claim 1 above and further teaches wherein the evaluation related to the movement path of the virtual viewpoint is obtained based on a data obtained by learning a relationship between a feature of a virtual viewpoint image corresponding to the movement path of the virtual viewpoint see Yoshikawa, paragraphs 0072-0082 teaching to allow an “evaluation” of the virtual viewpoint image which includes the features included in the camerawork to be evaluated and further that “camerawork modified by an editor” is used “in machine learning as references relating to generation of a camera path or camerawork 154” and that “an evaluation value such as a recommendation level or the like of selected camerawork 154 is displayed” and is notified to “camerawork generation unit 123” for use in generating camerawork which is preferred by users which includes such features with the result being for example that the learning would lead to virtual viewpoint images which are to include certain features being included in camerawork trajectories which are highly evaluated as made clear in paragraphs 0103-0110 teaching ”evaluation information” and a function that “transmits an evaluation value of camerawork 154 or camerawork check video 155, details of modification of camerawork 154, or the like obtained by display 125” which “enables video processing device 102B on a distributor side to acquire information on a viewer's taste or the like” and then “can thereby transmit information necessary to generate camerawork 154 that matches the information on a viewer's taste (information indicating target scene 153 and auxiliary information, etc.) to viewing devices 103B” and where this information “received by evaluation information receiver 127 is used as, for example, learning data for automatic generation of camerawork 154 by machine learning or the like” meaning that the evaluation value given to any movement path of the virtual viewpoints (“cameraworks” in Yoshikawa) by the user or shown to a user itself is based on a data obtained by learning a relationship between a feature of a virtual viewpoint image such as any given camerawork and its selected/generated parameters and/or positions related to a given subject and the evaluation, as the cameraworks may be automatically generated by learning that certain cameraworks and their associated features of specified camera paramaters in relation to a given scene, are more highly evaluated leading to preferential cameraworks having preferential features being generated and selected as in paragraphs 0079-0080 teaching an “evaluation value may be used for the machine learning” and “camerawork 154 with a high evaluation is preferentially created and displayed” where “evaluation values may be set on an individual basis or may reflect a result of evaluation made by a plurality of persons”).
Regarding claim 3, Yoshikawa teaches all that is required as applied to claim 2 above and further teaches wherein the operations further comprise searching the viewpoint information based on composition of the generated virtual viewpoint image (note that the claim does not define or limit what the “searching” is for other than specifying that some “searching” is at least “based on composition of the generated virtual viewpoint image” but does not actually require that there is a searching for any kind of specific composition, rather some searching of viewpoint information must occur which is in any way “based on” composition of the virtual viewpoint image where “composition” of an image would comprise anything related to how elements of a an image are arranged as the arrangements of elements in any image is necessarily its composition; thus see Yoshikawa, paragraphs 0066-0080 and figure 5 teaching “camerawork generation unit 123 generates camerawork 154 automatically according to a type of a scene indicated by the auxiliary information and a status of a subject” and “[for] example, camerawork generation unit 123 determines the position and orientation of the virtual camera such that an object of a predetermined type associated with the target scene is included in free-viewpoint video 156” such that “camerawork generation unit 123 sets the position and orientation of the camera according to what the scene means” where according to paragraphs 0059-0066 this “auxiliary information refers here to information obtained through image recognition, which is recognition result information to be necessary in generation of a camerawork” and is “information indicating a type and a position of an object, person, or the like in a video, information indicating whether a current scene is a predetermined, specific scene, or information indicating a type of the current scene” and the analyzer “performs image recognition or the like to detect a highlight scene such as a goal scene” such that when the camerawork paths are shown as in figure 5 in the assisting information assisting the input of the user to determine the movement path of a virtual viewpoint is based on viewpoint information, which represents a movement path of a virtual viewpoint having been generated, specified based on the generated virtual viewpoint image, as this viewpoint information determines the generated virtual viewpoint images shown to the user along the movement path which would specify the generated virtual viewpoint image is one which should include certain features searched for in images such as a “goal” or “person” or “highlight scene” or “a distinctive pose” or “a ball” such that the assisting information showing available recommended camera paths is based on the viewpoint information needing to include such features which are searched for by the analyzer – in other words the system searches each image such that the viewpoint information chosen for the camerawork is viewpoint information which conforms to some composition which is being searched for such that for example an image must be composed of a “highlight scene” or “goal” or a certain “person” and may “determine the position and orientation of the camera such that an area ahead of the noticed player can be seen more widely than the other area” (again a specific composition), and “camerawork generation unit 123 determines the position and orientation of the virtual camera such that an object of a predetermined type associated with the target scene is included in free-viewpoint video 156” meaning that based on the scene being composed of certain features, the system searches for by determining the recommended camera paths).
Regarding claim 5, Yoshikawa teaches all that is required as applied to claim 3 and further teaches wherein the viewpoint information is searched based on, as the composition of the generated virtual viewpoint image, a type of a targeted subject included in the generated virtual viewpoint image (see Yoshikawa, supra, where as explained above a type of targeted subject/feature included in the generated virtual viewpoint image such as a “highlight scene” or “goal” or a certain “person” must be composed in the image, making the viewpoint information searched to generate the camerawork or virtual camera movement path based ultimately on the composition of the image containing a certain targeted subject).
Regarding claim 6, Yoshikawa teaches all that is required as applied to claim 2 above and further teaches wherein a feature of the generated virtual viewpoint image is used for the learning (as explained in relation to the rejection of claim 2, see Yoshikawa, paragraphs 0072-0082 teaching to allow an “evaluation” of the virtual viewpoint image which includes the features such as camera positioning and parameters in relation to a given scene included in the camerawork to be evaluated and further that “camerawork modified by an editor” is used “in machine learning as references relating to generation of a camera path or camerawork 154” and that “an evaluation value such as a recommendation level or the like of selected camerawork 154 is displayed” and is notified to “camerawork generation unit 123” for use in generating camerawork which is preferred by users which includes such features with the result being for example that the learning would lead to virtual viewpoint images which are to include certain features being included in camerawork trajectories which are highly evaluated and that thus the features are used in the learning as the system learns the preferred way to generate camerawork for a given type of scene/composition/subject/object/etc).
Regarding claim 7, Yoshikawa teaches all that is required as applied to claim 2 above and further teaches wherein one or more features of a plurality of virtual viewpoint images including the generated virtual viewpoint image are used for learning (see Yoshikawa, supra, teaching to allow an “evaluation” of the virtual viewpoint image which includes the features such as camera positioning and parameters in relation to a given scene included in the camerawork to be evaluated and further that “camerawork modified by an editor” is used “in machine learning as references relating to generation of a camera path or camerawork 154” and that “an evaluation value such as a recommendation level or the like of selected camerawork 154 is displayed” and is notified to “camerawork generation unit 123” for use in generating camerawork which is preferred by users which includes such features with the result being for example that the learning would lead to virtual viewpoint images which are to include certain features being included in camerawork trajectories which are highly evaluated and that thus the features are used in the learning as the system learns the preferred way to generate camerawork for a given type of scene/composition/subject/object/etc—note that camerawork comprises a plurality of virtual viewpoint images in Yoshikawa such that the features of a plurality of images would already be being used for learning as explained above as the camerawork is of multiple virtual camera positions taking virtual viewpoint images in sequence of some given scene).
Regarding claim 9, Yoshikawa teaches all that is required as applied to claim 6 above and further teaches wherein the feature is based on a type of subject (see Yoshikawa, paragraphs 0072-0082 and associated figure 5 as explained in the rejection of claim 6 above where the features such as the camera parameters which can be learned to be similar to those which are highly evaluated are based on a type of subject in that “results of the selection, details of the modification, and proposition that are made by an editor” is “used, for example, in machine learning as references relating to generation of a camera path or camerawork” and the camerawork and associated features (such as camera positioning/parameters) which should be associated with the camerawork itself are based on a type of subject in that the given cameraworks generated to modify/edit are generated by the “cameraworks generation unit 123” which “determines the position and orientation of the virtual camera such that an object of a predetermined type associated with the target scene is included in free-viewpoint video 156” meaning that the features ascribed and which are learned to be preferential/highly evaluated are based on the type of subject initially given as input by the cameraworks generation unit 123). 
Regarding claim 17, the instant claim is directed toward a “method” embodiment of the “image processing” where steps of the method are the same as the functions carried out by the various units of the “apparatus” of claim 1.  Yoshikawa teaches all of the elements of claim 1 as well as the elements functioning to perform their intended operations.  Therefore, and at least given that the functioning of such an apparatus would perform a method comprised of such functions, the limitations of claim 17 correspond to the limitations of claim 1; thus it is rejected on the same grounds as claim 1.
Regarding claim 18, the instant claim is directed toward an apparatus in the form of a “non-transitory computer-readable storage medium” storing instructions executed by a computer to perform a method comprised of steps the same as the functions performed by the apparatus of claim 1.  Yoshikawa teaches an apparatus performing the functions of claim 1 and steps of such a method of functioning and further teaches the well-known type of embodiment of computer functions carried out as an apparatus of a “non-transitory computer-readable storage medium” storing instructions that are “executed by a computer” to perform the method (see Yoshikawa, paragraphs 0008, “general or specific aspects may be realized by a system, a method, an integrated circuit, a computer program, or a computer-readable recording medium” and paragraphs 0113-0118 teaching “each component may be achieved by dedicated hardware or a software program suitable for each component…achieved by a program execution unit such as a central processing unit (CPU) or a processor that reads and executes a software program stored in a storage medium”).   Therefore, in light of this, the limitations of claim 18 correspond to the limitations of claim 1; thus they are rejected on the same grounds as claim 1.
Regarding claim 19, Yoshikawa teaches an image processing system comprising the image processing apparatus according to claim 1 (see Yoshikawa as rejected in claim 1 above);
a plurality of image capturing apparatuses configured to provide images captured from a plurality of viewpoints (see Yoshikawa, paragraphs 0044-0045 and figures 1-3 teaching “a plurality of image capturing devices 101” providing images captured from a plurality of viewpoints such as the “multiple viewpoints” seen illustrated in figure 3); and
a display device configured to display the virtual viewpoint image (see Yoshikawa, paragraphs 0044-0048 teaching viewing devices 103 which can display the virtual viewpoint image if distributed as well as teaching “display 125” used in generation and evaluation of the virtual viewpoint image which is searched for).
Regarding claim 20, Yoshikawa teaches all that is required as applied to claim 1 above and further teaches wherein the assisting information includes information representing a recommended operation (see Yoshikawa, paragraphs 0072-0082 and figure 5 where the assisting information of the “camerawork display field 201” comprises “one camera path displayed or a plurality of candidates for a camera path displayed” where “colors and line types may be applied to the plurality of camera paths to represent information such as recommendation levels of the respective camera paths” such that a user’s input may be assisted by recommending such cameraworks visually).
Regarding claim 21, Yoshikawa teaches all that is required as applied to claim 1 above and further teaches wherein the assisting information includes information representing a path to be traced by the virtual viewpoint (see Yoshikawa, paragraphs 0072-0082 and figure 5 where the assisting information of the “camerawork display field 201” comprises “one camera path displayed or a plurality of candidates for a camera path displayed” where “colors and line types may be applied to the plurality of camera paths to represent information such as recommendation levels of the respective camera paths” and these are paths traced by the virtual viewpoint of the virtual camera of the free viewpoint video).
Regarding claim 22, Yoshikawa teaches all that is required as applied to claim 1 above and further teaches wherein, after the assisting information is output, the input is performed automatically based on the output assisting information (see Yoshikawa, paragraphs 0072-0082 and figure 5 teaching “[f]or example, in a live performance, a plurality of cameraworks 154 (or camerawork check videos 155) is displayed to an editor” as assisting information when a user wishes to determine certain cameraworks where the “editor selects some of a plurality of cameraworks 154, and evaluation values of some cameraworks 154 are then calculated according to a result of the selection or the like” and “evaluation values are then used to create a non-realtime replay video such as a broadcasting material” such that “camerawork 154 with a high evaluation is preferentially created and displayed” meaning that this is the input based on a user operation for determining the movement path of a virtual viewpoint and generation of virtual viewpoints images and it is automatically performed based on the output assisting information allowing the initial selection of videos which are preferential which allowed the automatic input to be performed to preferentially create and display highly evaluated cameraworks).
Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive.  Applicant argues on pages 7-8 of “REMARKS” filed 4/13/2021 that Yoshikawa “discloses none of the features (A)-(C)” recited in amended claim 1.  As the specific set of features has not been presented in this form, Applicant provides no specific argument against Yoshikawa which can be specifically addressed other than alleging that Yoshikawa does not teach such features.  The Examiner respectfully disagrees that Yoshikawa fails to teach the features of the amended claims.  Rather the above rejections .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SCOTT E SONNERS/Examiner, Art Unit 2613      


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 2019/0174109 with the subject matter relied upon described in prior filed priority application 62/372947 filed 8/10/2016